Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Sequence Compliance
Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825.  
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the reason(s) set forth in the Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821-1.825) in order to effect a complete response to this office action.  
The application is not fully in compliance because the sequences of the claims and specification require a Sequence Identifier (SEQ ID NO) for each of the recited sequences.  
Specifically, the application fails to comply with CFR 1.821(d), which states:
(d)Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

For example, at least the p. 2 (top) and p. 11 and claim 1 refer to a peptide sequence of at least 4 amino acids, at least 4 of which are specifically defined, but which is not referred to by a SEQ ID NO.  These portions of the disclosure are not intended to For any response to this office action to be fully compliant, the response has to bring the application in compliance with sequence rules.  The claims/specification must be amended to be consistent with 37 CFR 1.821 (d).  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I.	Claims 1, 2, 10, 18, 24, 29, 48, 53, 59, 60, 62, and 244, drawn to a compound of formula I, classified in C07K 7/06.
II.	Claims 75 and 92, drawn to a compound of formula V, classified in C07K 7/06.
III.	Claim 94, drawn to a compound of formula VI, classified in C07K 7/06.
IV.	Claim 117, drawn to a compound of formula VII, classified in C07K 7/06.
V.	Claim 143, drawn to a compound of formula IX, classified in C07K 7/06.
VI.	Claim 175, drawn to a compound of formula X-am, classified in A61K 38/08.
VII.	Claim 246, drawn to a method of treating eye disease, classified in A61P 27/02.
	The inventions are distinct, each from the other because of the following reasons:
Inventions I-VI are directed to related peptide compounds.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions 
Inventions I is related to invention VII as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product could be used to treat vaginal dryness or as a nutritional supplement.  
Inventions II-VI and VII are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the process of Group VII requires the compound of claim I, which is distinct from the compounds in Groups II-VI.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.  
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over 

Election of Species
This application contains claims directed to the following patentably distinct species:
Compound (peptide) (e.g., see claims 1, 2, 10, 18, 24, 29, 48, 53, 59, 60, 62, 75, 92, 94, 117, 143, and 175)
Applicants are required to specify a single compound (peptide) structure explicitly defined with respect to all of its chemical moieties.  Specifically, applicants have claimed various chemical compound (peptide) structures, which depend on the chemical structures of formulae I-X (and X-am), respectively.  Applicant is required to elect a single chemical formula, and also specify a single species for the elected formula with all variables defined.  For example, applicants must define R1-R9, Rb, and J groups (a species for example is methyl, not alkyl) and provide a single value for p where applicable.  Applicants are required to define the variables in each chemical structure in each claim readable upon the elected species to show how each structure reads on the elected species.  It is also requested that applicant provide any common or trade name(s), CAS numbers, and alternative names of the elected compounds.  Applicant is further required to provide or point to a chemical structure of the elected species for clarity.  
Applicants are required, in reply to this action, to elect a single species from each of the species categories listed above to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  The claims recite chemical formulae that relate to distinct chemical structures (e.g., peptides of different lengths and chemical modifications).  In addition, these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 75, 94, 117, 143, 175, and 246 are generic.  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
Applicant(s) is/are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.  
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658